







Exhibit 10.1




LOAN AGREEMENT




THIS LOAN AGREEMENT (the "Agreement") is entered into as of February 17, 2003,
among Phone1, Inc. (the "Borrower"), a Florida corporation, Phone1Globalwide,
Inc. ("Global") a Delaware corporation, Globaltron Communications Corporation
("GCC" and together with Global, "Guarantors") a Delaware corporation and GNB
Bank Panama S.A. (the "Lender"), a bank organized under the laws of the Republic
of Panama.




R E C I T A L S




WHEREAS, the Borrower, Guarantors and the Lender are parties to a Loan Agreement
dated September 30, 2002, pursuant to which the Lender was granted the option to
loan the Borrower $5 million (the “Option”).




WHEREAS, the Lender is willing to exercise the Option and make available to the
Borrower certain loaned money as provided for herein;




WHEREAS, as an inducement to the Lender, (i) the Guarantors wish to guaranty
Borrower's obligations hereunder, including but not limited to the repayment of
the Loan and its interest and (ii) Borrower and Guarantors wish to give Lender a
security interest in all of their assets pursuant to the terms of the Security
Agreement (the "Security Agreement") attached hereto as Exhibit A.




NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:




ARTICLE I

DEFINITIONS




1.1

Definitions.




(a) As used in this Agreement, the following defined terms shall have the
meanings indicated below:




"Agreement" means this Loan Agreement, the Exhibits and any other documents or
instruments delivered in accordance herewith, as the same may be amended from
time to time in accordance with the terms hereof.




"Borrower" has the meaning ascribed to it in the forepart of this Agreement.




"Business Day" means any day other than a Saturday, Sunday or any day on which
State and Federal banking institutions in the State of New York are authorized
or obligated by law or executive order to close.








--------------------------------------------------------------------------------









"Event of Default" has the meaning ascribed to it in Article III.




"Exchange Act" shall mean the Securities Exchange Act of 1934 or any successor
statute thereof.




"Global SEC Reports" shall have the meaning set forth in Section 4.5.




"Guarantors" has the meaning ascribed to it in the forepart of this Agreement.




"Guaranteed Obligations" shall have the meaning set forth in Section 7.1.




"Indebtedness" shall mean as to any Person (i) all indebtedness (including
principal, interest, fees and charges) of such Person (x) evidenced by any
notes, bonds, debentures or similar instruments made or issued by such Person,
(y) for borrowed money or (z) for the deferred purchase price of property or
services, (ii) the face amount of all letters of credit issued for the account
of such Person, (iii) all liabilities secured by any lien on any property owned
by such Person, whether or not such liabilities have been assumed by such Person
(provided, however, if such liability is non-recourse to such Person, the amount
of the Indebtedness attributed thereto shall not exceed the greater of the fair
market value of such property or the book value of such property), (iv) the
aggregate amount required to be capitalized in accordance with GAAP under leases
under which such Person is the lessee and (v) all guarantees or other contingent
obligations of such Person as to any of the foregoing.




"Interest Rate" shall mean the Prime rate which Citibank N.A. announces from
time to time as its Prime rate, the Interest Rate to change when and as such
Interest rate changes. The Interest Rate is a reference rate and does not
necessarily represent the lowest or best rate actually charged to any customer.

 

"Lender" has the meaning attributed to it in the forepart of this Agreement.




"Lien" shall mean any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), preference, priority or
other security agreement of any kind or nature whatsoever (including, without
limitation, any conditional sale or other title retention agreement, any
financing or similar statement or notice filed under any recording or notice
statute, and any lease having substantially the same effect as any of the
foregoing).




"Loan" means the aggregate amount of US$5,000,000 loaned by Lender to Borrower.




"Material Adverse Effect" shall mean (a) any material adverse effect on the
condition (financial or otherwise), business, operations, assets, revenues,
properties or prospects of the Borrower or the Guarantors, or (b) any material
adverse effect on the ability of the Borrower or the Guarantors to perform any
of their obligations under this Agreement or under the Note dated as of this
date executed among the Borrower, the Lender and the Guarantors.


2




--------------------------------------------------------------------------------



"Note" means the convertible Promissory Note due on the Repayment Date of the
Borrower issued pursuant to Section 2.2, in the form attached as Exhibit 1
hereto and made a part hereto.




"Notice of Conversion" shall mean the notice by which the Lender notifies the
Borrower about its intention to exercise its conversion rights.

 




"Per Share Price" shall mean $.40; provided that if Global, prior to the
Repayment Date issues (i) equity at a price per share below $.40 or (ii) any
type of debt or equity security convertible into equity of Global at a price per
share below $.40, then the Per Share Price shall be such number below $.40;
provided, further, that the Per Share Price shall also be subject to appropriate
adjustment for stock splits, combinations, recapitalizations, reorganizations
and similar events.




 

"Person" or "Persons" shall mean any natural person, corporation, limited
liability company, general partnership, limited partnership, limited liability
partnership, proprietorship, joint venture, other business organization, trust,
union, association or governmental or regulatory authority.




"Repayment Date" shall have the meaning set forth in Section 2.8.




"SEC" shall have the meaning set forth in Section 4.5.




"Securities Act" shall mean the Securities Act of 1933, as amended, or any
successor statute thereof.




(b)

Unless the context of this Agreement otherwise requires, (i) words of any gender
include each other gender; (ii) words using the singular or plural number also
include the plural or singular number, respectively; (iii) the terms "hereof,"
"herein," "hereby" and derivative or similar words refer to this entire
Agreement; (iv) the terms "Article" or "Section" refer to the specified Article
or Section of this Agreement; and (v) the phrases "ordinary course of business"
and "ordinary course of business consistent with past practice" refer to the
business and practice of the Borrower.




ARTICLE II

THE LOAN




2.1

The Loan.




Lender does hereby exercise the Option and grant Borrower the Loan.




2.2

Note.




The Borrower's obligations to pay the principal of, and interest on, the Loan
made by the Lender are evidenced by the Note to be duly executed and delivered
by the Borrower, substantially in the form of Exhibit 1, and delivered to the
Lender


3




--------------------------------------------------------------------------------



2.3

Method, Place and date of Payment.




Except as otherwise specifically provided herein, all payments under this
Agreement or the Note shall be made to the Lender not later than 12:00 Noon (New
York time) on the Repayment Date or on the date when due, in accordance with the
terms of this Agreement and shall be made in lawful money of the United States
of America in New York Clearing House funds, at the principal offices of Lender
at Calle 50 y Aquilino de la Guardia, Torre Banco Continental, Piso 30, Panama
City, Republic of Panama or such other place as may be designated by the Lender
in a written notice given to the Borrower. Whenever any payment to be made
hereunder or under the Note shall be stated to be due on a day, which is not a
Business Day, the due date thereof shall be extended to the next succeeding
Business Day.




2.4

Prepayment.




The Note may not be prepaid without the express written consent of the Lender.




2.5

Interest.




(a)

The Borrower shall pay interest in respect of the unpaid principal amount of the
Loan from the date hereof until the Repayment Date (whether by acceleration or
otherwise) at a rate per annum which shall be equal to the Interest Rate in
effect from time to time plus 2%.




(b)

If principal or interest on the Loan is not paid when due, thereafter the
Borrower shall pay interest in respect of the unpaid principal amount of the
Loan at a rate per annum equal to 5% in excess of the Interest Rate but not in
excess of usury laws.




(c)

Accrued (and theretofore unpaid) interest in respect of the Loan shall be
payable (i) monthly in arrears commencing on March 31, 2003; or (ii) on the
occurrence of an Event of Default, on demand.




2.6

Net Payments.




All payments made by the Borrower hereunder or under the Note will be made
without setoff, counterclaim or other defense. All such payments will be made
free and clear of, and without deduction or withholding for, any present or
future taxes, levies, imposts, duties, fees, assessments or other charges of
whatever nature now or hereafter imposed by any jurisdiction or by any political
subdivision or taxing authority thereof or therein.




2.7

Compensation.




The Borrower shall compensate the Lender for all reasonable losses, expenses and
liabilities (including, without limitation, any loss, expense or liability
incurred by reason of the liquidation or re-employment of deposits or other
funds required by the Lender to fund the Loan) which the Lender may sustain as a
consequence of any default of the Borrower of its obligation under this
Agreement or the Note, including but not limited to the repayment of the Loan.


4




--------------------------------------------------------------------------------









2.8

Repayment.




The Loan and the interest shall be paid in full on the Repayment Date which
shall occur on the earliest of (i) March 17, 2004; (ii) the occurrence of an
Event of Default or (iii) April 30, 2003, if on or prior to such date, neither
Borrower nor Guarantors have received a loan from any person other than Lender,
for a period of at least 12 months in the principal amount of at least
US$5,000,000.




2.9

Conversion.




(a)

By notice in writing to the Borrower and Global, the Lender may elect (either
prior to the Repayment Date or after the Repayment Date, if the Loan and the
Note have not been fully paid) to convert the Loan and the Note in whole or in
part, as elected by the Lender into (i) such number of shares of common stock of
Global or (ii) such number of securities of Global into which any other lender
with conversion rights elects to convert its debt, equal to the principal and
interest accrued thereon under the Note that the Lender elects to convert
divided by the Per Share Price.




(b)

In the event that the Lender exercises its conversion right with respect to only
a portion of the outstanding principal amount and/or accrued interest under the
Loan and the Note, that portion of the principal amount not so converted shall
continue to accrue interest and shall be repayable by the Borrower in accordance
with the terms hereof and the Borrower shall issue a new promissory note to the
Lender in substantially the form of the surrendered Note, in an aggregate
principal amount equal to the remaining unpaid principal balance of the
surrendered Note.




2.10

Registration Rights.




In the event that Lender elects to convert the Loan and the Note into shares of
Global, Global will file a shelf registration statement covering the sale of the
securities issued upon conversion (or the underlying common stock issued upon
conversion of such preferred stock) and will use its best efforts to cause such
registration statement promptly to be declared effective by the SEC (and in any
event within 45 days) thereafter and to remain continuously effective until all
shares held by Lender have been sold.




2.11

Expenses.




Borrower will reimburse Lender for its reasonable legal costs relating to this
Agreement and any documentation to be prepared in connection with this Agreement
up to a maximum of US$50,000.




ARTICLE III

EVENTS OF DEFAULT




It shall be an Event of Default if any of the conditions or events described in
Sections 3.1 through 3.8 ("Events of Default") shall occur and be continuing:


5




--------------------------------------------------------------------------------









3.1

Failure To Make Payments When Due.




The Borrower shall (i) default in the payment when due of the principal amount
or the interest on the Loan or the Note or (ii) default, and such default shall
continue unremedied for two or more Business Days, in the payment when due of
any interest on the Loan or the Note or any other amounts owed by Borrower
hereunder or under the Note;




3.2

Breach of Agreements.




Failure of the Borrower to perform or comply with any of its obligations
contained in this Agreement or in the Security Agreement;




3.3

Representations, etc.




Any representation, warranty, covenant or statement made by or on behalf of the
Borrower and Guarantors in this Agreement, in the Note, in the Security
Agreement or in any certificate delivered pursuant hereto or thereto shall prove
to be untrue in any material respect on the date as of which made or deemed
made;




3.4

Involuntary Bankruptcy. Appointment of Receiver, Etc.  




 (i) A court shall enter a decree or order for relief in respect of the Borrower
or any of the Guarantors in an involuntary case under any applicable bankruptcy,
insolvency or other similar law now or hereafter in effect, which decree or
order is not stayed; or any other similar relief shall be granted and remain
unstayed under any applicable federal or state law; or (ii) an involuntary case
is commenced against the Borrower or any of the Guarantors under any applicable
bankruptcy, insolvency or other similar law now or hereafter in effect; or a
decree or order of a court having jurisdiction in the premises for the
appointment of a receiver, liquidator, sequestrator, trustee, custodian or other
officer having similar powers over the Borrower, any of the Guarantors or over
all or a substantial part of any of their respective assets and properties,
shall have been entered; or an interim receiver, trustee or other custodian of
the Borrower, any of the Guarantors for all or a substantial part of their
respective assets and properties is involuntarily appointed; or a warrant of
attachment, execution or similar process is issued against any substantial part
of the assets and properties of the Borrower or any of the Guarantors and the
continuance of any such events in this clause (ii) for thirty (30) days unless
dismissed, bonded, stayed, vacated or discharged; or




3.5

Voluntary Bankruptcy; Appointment of Receiver, Etc.




The Borrower or any of the Guarantors shall commence a voluntary case under any
applicable bankruptcy, insolvency or other similar law now or hereafter in
effect, or shall consent to the entry of an order for relief in an involuntary
case, or to the conversion of an involuntary case to a voluntary case, under any
such law, or shall consent to the appointment of or making possession by a
receiver, trustee or other custodian for all or a possession by a receiver,
trustee or other custodian for all or a substantial part of its assets and
properties; the making by the Borrower or any of the Guarantors of any
assignment for the benefit of creditors;


6




--------------------------------------------------------------------------------



the admission by the Borrower or any of the Guarantors in writing of their
inability to pay their debts as such debts become due; or the board of directors
of the Borrower or any of the Guarantors, when applicable, (or any committee
thereof) adopts any resolution or otherwise authorizes any action to approve any
of the foregoing.




3.6

Default Under Other Agreements.




If either the Borrower, GCC, Global or any of its subsidiaries shall (i) default
in any prepayment of all or any portion of any Indebtedness other than the Note
or (ii) default in the observance or performance of any agreement, covenant or
condition relating to any Indebtedness other than the Note, or contained in any
instrument or agreement evidencing, securing or relating thereto and, in the
case of clauses (i) and (ii), and such default shall continue without having
been duly cured, waived or consented to, beyond the period of grace, if any,
specified in the agreement or instrument relating thereto.




3.7

Judgments or Liens.




One or more judgments or decrees shall be entered against the Borrower, GCC,
Global or any of its subsidiaries involving in the aggregate for them a
liability of the equivalent of US$500,000 or more, and all such judgments or
decrees shall not have been vacated, discharged or stayed or bounded pending
appeal within 30 days after the entry thereof or a Lien is imposed on the assets
or properties of the Borrower in an amount of in excess, together with other
Liens, of US$500,000 exclusive of Liens to equipment vendors in the ordinary
course of business.




3.8

Change in Condition.




Any material adverse change in the condition (financial or otherwise),
operations, assets, liabilities or prospects of the Borrower or any of its
subsidiaries.

 

3.9

Remedies.




Upon the occurrence of any Event of Default described in this Article III, the
unpaid principal amount of and accrued interest on the Loan shall automatically
become immediately due and payable, without presentment, demand, protest or
other requirements of any kind, all of which are hereby expressly waived by the
Borrower, and the obligations of the Lender hereunder shall thereupon terminate.




ARTICLE IV

REPRESENTATIONS, WARRANTIES AND AGREEMENTS




In order to induce the Lender to enter into this Agreement and to make the Loan,
the Borrower and the Guarantors, when applicable, make the following
representations, warranties and agreements as of the date hereof, jointly and
severally, which shall survive the execution and delivery of this Agreement and
the Note and the making of the Loan:


7




--------------------------------------------------------------------------------



4.1

Legal Status.




The Borrower, GCC, Global and each of its subsidiaries (i) is a duly organized
and validly existing corporation in good standing under the laws of the
jurisdiction of its incorporation, (ii) has the power and authority and
possesses all franchises, permits, authorizations and approvals necessary to
carry on their business as now being conducted and to own its property and
assets, and (iii) has good and marketable title to their respective assets free
and clear of any Lien, except for Liens that do not cause a Material Adverse
Effect in the condition of the Borrower, GCC, Global and its subsidiaries and
except as set forth in the Global SEC Reports (as defined in Section 4.5 below).
The Borrower, GCC, Global and each of its subsidiaries are in good standing in
each jurisdiction where the ownership, leasing or operation of property or the
conduct of its business requires such qualification.




4.2

Subsidiaries.




The only subsidiaries of Global are set forth in the Global SEC Reports. The
Borrower and GCC do not have any subsidiaries.




4.3

Power and Authority.




(i) The Borrower and each of the Guarantors have the power and authority to
execute, deliver and perform the terms and provisions of this Agreement and the
Note and have taken, as the case may be, all necessary corporate action to
authorize the execution, delivery and performance by it of this Agreement; (ii)
the Borrower and each of the Guarantors have duly executed and delivered this
Agreement and the Note which constitutes their legal, valid and binding
obligation enforceable in accordance with their terms, except as such
enforcement may be limited by applicable bankruptcy, insolvency, fraudulent
conveyance, reorganization or other similar laws relating to or limiting
creditors' rights generally or by general equity principles.




4.4

No Violation.




Neither the execution, delivery or performance by the Borrower and each of the
Guarantors of this Agreement, nor the compliance by them with the terms and
provisions thereof, nor the use of the proceeds of the Loan (i) will contravene
any provision of any law, statute, rule or regulation or any order, writ,
injunction or decree of any court or governmental instrumentality binding on the
Borrower or any of its subsidiaries, (ii) will conflict or be inconsistent with
or result in any breach of any of the terms, covenants, conditions or provisions
of, or constitute a default in respect of the terms of any indenture, mortgage,
deed or trust, credit agreement, loan agreement or any other agreement, contract
or instrument to which the Borrower or any of its subsidiaries is a party or by
which its respective properties or assets is bound or to which it may be
subject.




4.5

Global SEC Reports, Financial Statements.




Global has filed all reports required to be filed by it with the United States
Securities and Exchange Commission ("SEC") since its incorporation
(collectively, the "Global


8




--------------------------------------------------------------------------------



SEC Reports"). As of the respective dates they became effective, the Global SEC
Reports filed pursuant to the Securities Act, and as of the respective dates of
filing of the last applicable amendment thereto the Global SEC Reports which
were filed pursuant to the Exchange Act, did not contain any untrue statement of
a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading. The financial statements of Borrower and those of Guarantors
included in the Global SEC Reports complied as to form in all material respects
with the applicable published rules and regulations of the SEC with respect
thereto, were prepared in accordance with generally accepted accounting
principles applied on a consistent basis throughout the periods involved (except
as otherwise noted in those reports) and fairly present the consolidated
financial position of Borrower and the Guarantors and its consolidated
subsidiaries as at the dates thereof and the consolidated results of operations
and cash flows for the periods then ended, except that in the case of the
unaudited consolidated financial statement included in any form 10-QSB, the
presentation and disclosure conform with the applicable rules of the Exchange
Act and are subject to year-end adjustments.




4.6

 Litigation.




Except as set forth in the Global SEC Reports or as set forth in Schedule 4.6
attached hereto, there is no claim, counterclaim, action, suit, order,
proceeding or investigation pending or, to the knowledge of the Borrower and
each of the Guarantors, threatened against or affecting any of them with respect
to or affecting the Borrower, GCC, Global or any of its subsidiaries, or their
assets, properties or rights, or relating to the transactions contemplated
hereby, before any court, agency, regulatory, administrative or other
governmental body or officer of before any arbitrator.




4.7

Undisclosed Liabilities.




Except as set forth in the Global SEC Reports, the Borrower, GCC, Global and its
subsidiaries have no liabilities or obligations of any nature (whether accrued,
absolute, contingent, un-asserted or otherwise), including any liabilities or
obligations the Borrower, GCC, Global and its subsidiaries may incur for product
liability, misrepresentation, fraud or comparable claims arising out of the
conduct of the business of the Borrower, GCC, Global and its subsidiaries prior
to the date hereof.




4.8

True and Complete Disclosure.




All factual information (taken as a whole) heretofore or contemporaneously
furnished by or on behalf of the Borrower and each of the Guarantors in writing
to the Lender for purposes of or in connection with this Agreement or any
transaction contemplated herein or in the Note is, and all other such factual
information (taken as a whole) hereafter furnished by or on behalf of the
Borrower and each of the Guarantors in writing to any Lender will be, true and
accurate in all material respects on the date as of which such information is
dated or certified and not incomplete by omitting to state any fact necessary to
make such information (taken as a whole) not misleading at such time in light of
the circumstances under which such information was provided. There is no fact or
circumstances which has, or is reasonably likely to have, a


9




--------------------------------------------------------------------------------



Material Adverse Effect on the Borrower or any of the Guarantors or taken as a
whole which has not been disclosed herein or in such other documents, certified
and statements furnished to the Lender for use in connection with the
transactions contemplated hereby.




4.9

Tax Returns and Payments.




 Except as provided in Schedule 4.9, the Borrower and the Guarantors have filed
all tax returns required to be filed by them and have paid all taxes payable by
them which have become due pursuant to such tax returns and all other taxes and
assessments payable by them which have become due, other than those not yet
delinquent and except for those contested in good faith and for which adequate
reserves have been established.




4.10

Capitalization.




(a) As of the date hereof, the authorized capital stock of the Borrower consists
of 1,000 shares of common stock, US$.001 par value per share, of which all are
issued and outstanding. All the outstanding shares have been duly and validly
issued, are fully paid and non-assessable.




(b) As of the date hereof, the authorized capital stock of the Global consists
of 200,000,000 shares of common stock, US$.001 par value per share, of which
66,128,702 shares are issued and outstanding and 10,000,000 shares of preferred
stock, US$.001 par value per share, of which 9,000,000 shares are issued and
outstanding. All the outstanding shares have been duly and validly issued, are
fully paid and non-assessable.




(c) As of the date hereof, the authorized capital stock of the GCC consists of
50,000,000 shares of common stock, US$.001 par value per share, of which
15,700,000 shares are issued and outstanding. All the outstanding shares have
been duly and validly issued, are fully paid and non-assessable.




4.11

Compliance with Laws, etc.




The Borrower, GCC, Global and all of its subsidiaries are in compliance in all
material respects with all applicable statutes, regulations and orders of, and
all applicable restrictions imposed by, all governmental bodies in respect of
the conduct of its business and the ownership of its property (including
applicable statutes, regulations, orders and restrictions relating to
environmental standards and controls).




4.12

Labor Relations.




To the Borrower's and the Guarantors’ knowledge there is (i) no significant
unfair labor practice complaint pending or threatened against either the
Borrower, GCC, Global or any of its subsidiaries, or before any governmental
body or agency and no significant grievance or significant arbitration
proceeding arising out of or under any collective bargaining agreement is so
pending against the Borrower or any of its subsidiaries, threatened against the
Borrower, GCC, Global or any of its subsidiaries or, (ii) no significant strike,
labor dispute, slowdown or


10




--------------------------------------------------------------------------------



stoppage pending against the Borrower, GCC, Global or any of its subsidiaries
or, threatened against the Borrower, GCC, Global or any of its subsidiaries,
(iii), no union representation question existing with respect to the employees
of the Borrower, GCC, Global or any of its subsidiaries.




4.13

Properties.




Except as set forth in the Global SEC Reports, the Borrower and each of the
Guarantors have good and marketable title, without regard to defects of title,
which do not have a Material Adverse Effect, to all properties owned by them,
free and clear of all Liens. With respect to any lease or rental agreement to
which the Borrower or any of the Guarantors are a party, (i) such lease or
rental agreement is in full force and effect, (ii) the Borrower and/or the
Guarantors have complied in all material respects with all of the terms of such
lease or rental agreement.




4.14

Assets other than Real Property.




The Borrower, GCC, Global and its subsidiaries have good title to all tangible
assets owned by them, free and clear of all Liens that individually or in the
aggregate would not have a Material Adverse Effect on the Borrower, GCC, Global
or its subsidiaries. The Borrower, GCC, Global and its subsidiaries own, or
lease all the intangible personal property currently used in the conduct of its
business as presently conducted. All the intangible personal property owned by
the Borrower, GCC, Global or its subsidiaries is in all material respects in
good operating condition and repair, ordinary wear and tear excepted, and all
personal property leased by the Borrower or the Guarantors is in all material
respects in the condition required of such property by the terms of the lease
applicable thereto.




4.15

Patents, Licenses, Franchises and Formulas.




The Borrower and the Guarantors own all the patents, trademarks, permits,
service marks, trade names, copyrights, licenses, franchises and formulas, or
rights with respect to the foregoing, and have obtained assignments of all
leases and other rights of whatever nature, necessary for the present conduct of
their business, without any known conflict with the rights of others which, or
the failure to obtain which, as the case may be, would result in a Material
Adverse Effect on the Borrower or the Guarantors.




4.16

Intellectual Property.




(a) The Borrower and the Guarantors own and possess all right, title and
interest in and to, or have a valid license to use, all of the Proprietary
Rights (as defined below) used in the operation of their business as presently
conducted and none of such Proprietary Rights have been abandoned;




(b) neither the Borrower nor the Guarantors has received any notice of any
reasonable basis for an allegation of, any infringement or misappropriation by,
or conflict with, any third party with respect to such Proprietary Rights; and


11




--------------------------------------------------------------------------------



(c) neither the Borrower nor the Guarantors or any of Global's subsidiaries has
infringed, misappropriated or otherwise violated any material Proprietary Rights
of any third parties, and neither the Borrower nor the Guarantors has knowledge
of any infringement, misappropriation or conflict which will occur as a result
of the continued operation of the Borrower and the Guarantors as presently
operated.




As used herein, the term "Proprietary Rights" means all proprietary information
of the Borrower and/or Guarantors, including all patents, patent applications,
patents rights and inventions, trademarks, service marks, trade names,
copyrights and trade secrets.




4.17

Insurance.




The Borrower, GCC, Global and its subsidiaries presently maintain and have
maintained in effect since their formation all the insurance policies required
by applicable law or reasonably appropriate in connection with the operation of
its business as presently conducted.




4.18

No Misrepresentation.




The representations and warranties contained in this Article IV and any
Schedules of Exceptions attached hereto, do not contain any untrue statement or
a material fact or omit to state any material fact necessary in order to make
the statements and information in this Section 4 and Schedules of Exceptions not
misleading.




ARTICLE V

AFFIRMATIVE COVENANTS




The Borrower and the Guarantors covenant and agree that on and after the date
hereof and until the Note, together with all accrued interest, fees and all
other obligations incurred hereunder and thereunder, are paid in full:




5.1

Information Covenants.




The Borrower and the Guarantors will furnish or cause to be furnished to the
Lender:




(a) Promptly, copies of all financial information, proxy materials and material
filings, reports and information which either of the Borrower and the Guarantors
shall file or be required to file with any agency, regulatory authority or
instrumentality of the Government.




(b) Other Information. From time to time, such other information or documents
(financial or otherwise) as any Lender may reasonably request.




5.2

Books, Records and Inspections.




The Borrower, GCC, Global and each of its subsidiaries will keep proper books of
record and account in which full, true and correct entries in conformity with
generally accepted


12




--------------------------------------------------------------------------------



accounting principles in the United States consistently applied in the
jurisdiction of each corporation and all requirements of applicable law shall be
made of all dealings and transactions in relation to its business and
activities.




5.3

Maintenance of Property, Insurance.




The Borrower, GCC, Global and each of its subsidiaries will (i) keep all
property useful and necessary in its business in good working order and
condition (ordinary wear and tear excepted), (ii) maintain with financially
sound and reputable insurance companies insurance on all its property in at
least such amounts and against at least such risks as are customary and in
accordance with industry standards for the business in which it is engaged.




5.4

Corporate Franchises.




The Borrower, GCC, Global and each of its subsidiaries will do or cause to be
done, all things reasonably necessary to preserve and keep in full force and
effect its existence and its material rights, franchises, licenses and other
intellectual property.




5.5

Compliance with Statutes, etc.




The Borrower, GCC, Global and each of its subsidiaries will comply with all
applicable statutes, regulations and orders of, and all applicable restrictions
imposed by, all governmental bodies, domestic or foreign, in respect of the
conduct of their respective business and the ownership of their respective
property, except where the failure to so comply would not have a Material
Adverse Effect on the Borrower, GCC, Global or any of its subsidiaries. Global
will timely comply with the filing of all the Global SEC Reports.




5.6

Performance of Obligations.




 The Borrower, GCC, Global and each of its subsidiaries will: (i) perform all of
its obligations under (a) this Agreement, (b) the Security Agreement, and (c)
the terms of each other mortgage, indenture, security agreement, and other debt
instrument by which it is bound, except where the failure to so perform would
not have a Material Adverse Effect on the Borrower, GCC, Global or any of its
subsidiaries.




5.7

Taxes.




The Borrower, GCC, Global and each of its subsidiaries will pay and discharge or
cause to be paid and discharged all applicable federal, state, local and other
material taxes, assessments and governmental charges or levies imposed upon it
or upon its income or profits or upon any of its property, real, personal or
mixed or upon any part thereof, when due, as well as all lawful claims for
labor, materials and supplies which, if unpaid might by law become a lien upon
such property.


13




--------------------------------------------------------------------------------



5.8

Compliance.




The Borrower, GCC, Global and each of its subsidiaries will maintain all
material authorizations, qualifications, licenses and permits necessary for the
operation of their respective business and the ownership of their respective
property.




5.9

Shares.




Global shall maintain sufficient number of authorized shares of its Series A
Preferred Stock and common stock for issuance in the event that Lender converts
the Loan into Series A Preferred Stock of Global and then desires to convert
such Series A Preferred Stock into common stock of Global.




ARTICLE VI

NEGATIVE COVENANTS




The Borrower and the Guarantors, when applicable, covenant and agree that on and
after the date hereof and until the Loan and the Note, together with interest,
fees and all other obligations incurred hereunder and thereunder, are paid in
full:




6.1

Liens.




The Borrower, GCC, Global and each of its subsidiaries will not, create, incur,
assume or suffer to exist any Lien upon or with respect to any property or
assets (real or personal, tangible or intangible) of each of them, whether now
owned or hereafter acquired, without the prior consent of Lender.




6.2

Consolidation, Merger, Sale of Assets, etc.




The Borrower, GCC, Global and each of its subsidiaries will not wind up,
liquidate or dissolve its affairs or enter into any transaction of merger or
consolidation, or convey, sell, lease or otherwise dispose of (or agree to do
any of the foregoing, at any future time) all or any part of its property or
assets, or purchase or otherwise acquire (in one or a series of related
transactions) any part of the property or assets (other than purchases or other
acquisitions of inventory, materials and equipment in the ordinary course of
business) of any Person.




6.3

Dividends and Redemptions.




(a) The Borrower, GCC, Global and each of its subsidiaries will not declare or
pay any dividends, or return any capital, to its stockholders or authorize or
make any other distribution, payment or delivery of property or cash to its
stockholders as such, or redeem, retire, purchase or otherwise acquire, directly
or indirectly, for any consideration, any shares of any class of its capital
stock now or hereafter outstanding (or any options or warrants issued by the
Borrower or the Guarantors with respect to its capital stock), or set aside any
funds for any of


14




--------------------------------------------------------------------------------









the foregoing purposes; and (b) the Borrower or the Guarantors will not redeem
any common stock of either the Borrower or the Guarantors.




6.4

Indebtedness.




Except to the Lender, the Borrower and the Guarantors will not, and will not
permit any of its subsidiaries to, contract, create, incur, assume or suffer to
exist any Indebtedness without Lender's prior consent, at Lender's sole
discretion, except (i) certain vendor financing as described in the Global SEC
Reports and (ii) obligations incurred in the ordinary course of business.




In the event that Lender consents to any loan by a third party to Borrower or
any of the Guarantors which terms and conditions are more favorable to such
third party in such loan than the terms and conditions of this Loan to Lender,
then such consent may be given upon the condition that the terms of this Loan
are amended to reflect the more favorable terms and conditions granted to the
third party in the loan to be consented by Lender.




6.5

Advances, Investments and Loans.




 The Borrower and the Guarantors will not, and will not permit any of its
subsidiaries to, lend money or credit or make advances to any Person, or
purchase or acquire any stock, obligations or securities of, or any other
interest in, or make any capital contribution to, any other Person, except that
the following shall be permitted: (i) advances, investments and loans to
wholly-owned subsidiaries of the Borrower or upstream advances, investments and
loans to Global; (ii) extensions of credit made in the ordinary course of
business in accordance with customary trade practices; (iii) capital
expenditures and (iv) presently outstanding loans and investments if any, as
disclosed in the Global SEC Reports.




6.6

Transactions with Affiliates.




Neither the Borrower nor the Guarantors will enter into any transaction or
series of related transactions, whether or not in the ordinary course of
business, with any affiliate other than on terms and conditions substantially as
favorable to, as the case may be, the Borrower, the Guarantors or any such
subsidiary as would be obtainable by the Borrower or the Guarantors at the time
in a comparable arm's-length transaction with a Person other than an affiliate.




6.7

Limitation on Issuance of Common Stock or other Securities.




The Borrower and the Guarantors will not, and will not permit any of its
subsidiaries to, issue any common stock or other securities (including by way of
sales of treasury stock) or any options or warrants to purchase, or securities
convertible into, common stock, except for (i) transfers and replacements of
then outstanding shares of common stock, (ii) stock splits, stock dividends and
similar issuances which do not decrease the percentage ownership of the
Guarantors in any class of the common stock of the any of the subsidiaries of
the Borrower.


15




--------------------------------------------------------------------------------



6.8

Business.




Neither the Borrower nor the Guarantors will engage (directly or indirectly) in
any business other than the business in which they are engaged on the date
hereof.




ARTICLE VII

GUARANTY




7.1

The Guarantors irrevocably and unconditionally, guarantee the full and prompt
payment when due of the principal amount of and interest on the Note issued
under this Agreement and of all other obligations and liabilities of the
Borrower now existing or hereafter incurred under, arising out of or in
connection with this Agreement and the Note and the due performance and
compliance with the terms of this Agreement and the Note by the Borrower
("Guaranteed Obligations"). The Guarantors understand, agree and confirm that
the Lender may enforce this guaranty obligation up to the full amount of the
Guaranteed Obligations against any of them without proceeding against the
Borrower. The Guarantors irrevocably and unconditionally promise to pay such
Guaranteed Obligations to the Lender, or order, on demand, when due, in lawful
money of the United States of America. The guaranty provided herein shall
constitute a guarantee of payment and not of collection.




7.2

The Guarantors hereby waive notice of acceptance of this guaranty obligation and
notice of any liability to which it may apply, and waive presentment, demand of
payment, protest, notice of dishonor or nonpayment of any such liability, suit
or taking of other action by the Lender against, and any other notice to, any
party liable thereon (including the Guarantor).




7.3

The obligations of the Guarantors under this agreement are absolute and
unconditional and shall remain in full force and effect without regard to, and
shall not be released, suspended, discharged, terminated or otherwise affected
by, any circumstance or occurrence whatsoever.




ARTICLE VIII

MISCELLANEOUS




8.1

Notices. All notices, requests and other communications hereunder must be in
writing and delivered personally against written receipt, by facsimile
transmission with answer back confirmation or mailed by prepaid first class
certified mail (air mail, if faster delivery), return receipt requested, or
mailed by overnight (or in the case of notices being sent or delivered outside
the United States, second day) courier prepaid, to the parties at the following
addresses or facsimile numbers:




If to Borrower or Guarantors, to:




100 North Biscayne Blvd, Suite 2500

Miami, Florida, 33132

Attn: Dario Echeverry and Syed Naqvi


16




--------------------------------------------------------------------------------



Fax: (305) 371-6540




With a copy to:




Steven Weinberger, Esq.

c/o Phone 1, Inc.

100 North Biscayne Blvd, Suite 2500

Miami, Florida, 33132

Fax: (305) 371-6540




If to Lender, to:




GNB Bank Panama S.A

Calle 50 y Aquilino de la Guardia, Torre Banco Continental, Piso 30

Ciudad de Panamá, Panamá.

Attn: Camilo Verastegui

Fax: (011-507) 215-7560




All such notices, requests and other communications will (i) if delivered
personally to the address as provided in this Section 8.1, be deemed given upon
delivery, (ii) if delivered by facsimile transmission to the applicable
facsimile number as provided in this Section, be deemed given upon receipt,
(iii) if delivered by United States mail in the manner described above to the
address as provided in this Section, be deemed given on the earlier of the tenth
Business Day following mailing or upon receipt and (iv) if delivered by courier
to the address as provided in this Section, be deemed given on the earlier of
the first Business Day (second Business Day in the case of notices given or sent
outside the United States) following the date sent by such courier or upon
receipt (in each case regardless of whether such notice, request or other
communication is received by any other Person to whom a copy of such notice is
to be delivered pursuant to this Section). Any party from time to time may
change its address, facsimile number or other information for the purpose of
notices to that party by giving notice specifying such change to the other party
hereto at least ten (10) Business Days prior to the effective date of such
notice.




8.2

Entire Agreement.




This Agreement, the Security Agreement and the Note supersede all prior
discussions and agreements between the parties with respect to the subject
matter hereof and thereof and contain the sole and entire agreement between the
parties hereto with respect to the subject matter hereof and thereof.




8.3

Independence of Representations, Warranties and Covenants.




 All representations, warranties and covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or be otherwise within the


17




--------------------------------------------------------------------------------



limitation of, another representation, warranty or covenant shall not avoid the
occurrence of an Event of Default if such action is taken or condition exists.




8.4

No Third Party Beneficiary.




The terms and provisions of this Agreement are intended solely for the benefit
of each party hereto and their respective successors or permitted assigns, and
it is not the intention of the parties to confer third-party beneficiary rights.




8.5

Assignment; Binding Effect.




This Agreement, all the rights, interest or obligation hereunder may be assigned
by the other party with the prior written consent of the other party. This
Agreement is binding upon, inures to the benefit of and is enforceable by the
parties hereto and their respective permitted successors and assigns.




8.6

Headings.




The headings used in this Agreement have been inserted for convenience of
reference only and do not define or limit the provisions hereof.




8.7

Invalid Provisions.




If any provision of this Agreement is held to be illegal, invalid or
unenforceable under any present or future Law, and if the rights or obligations
of any party hereto under this Agreement will not be materially and adversely
affected thereby, (i) such provision will be fully severable, (ii) this
Agreement will be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part hereof, (iii) the remaining
provisions of this Agreement will remain in full force and effect and will not
be affected by the illegal, invalid or unenforceable provision or by its
severance here from and (iv) in lieu of such illegal, invalid or unenforceable
provision, there will be added automatically as a part of this Agreement a
legal, valid and enforceable provision as similar in terms to such illegal,
invalid or unenforceable provision as may be possible.




8.8

Governing Law.




This Agreement has been signed in the State of New York and shall be governed by
and construed in accordance with the laws of the State of New York, without
regard to conflict of law principles. In the event of any claim or dispute in
respect to the subject matter hereof or the rights or obligations of the parties
hereto, all actions or proceedings must be exclusively brought in the United
States District Court for the Southern District of New York of if such Court
lacks subject matter jurisdiction, in the Supreme Court of the State of New
York, County of New York. Each party waives the right to object to the exclusive
jurisdiction of either such Court or the right to object to the venue of either
such Court or that either such Court is an inconvenient forum. Nothing in this
Agreement shall be deemed to constitute a general consent to service of process
or the in personam jurisdiction of the United States District Court for the


18




--------------------------------------------------------------------------------



Southern District of New York, County of New York or the Supreme Court of the
State of New York for legal actions or proceedings not related to the
transactions contemplated by this Agreement.




8.9

Computations.




All computations of interest hereunder shall be made on the basis of a year of
360 days for the actual number of days (including the first day but excluding
the last day) occurring in the period for which such interest is payable.




8.10

Counterparts.




This Agreement may be executed in any number of counterparts, each of which will
be deemed an original, but all of which together will constitute one and the
same instrument.




8.11

Independent Advice.




Lender confirms that he fully understands his rights and obligations hereunder
and that he has had an opportunity to consult with such independent advisors,
including counsel, as he deemed necessary or appropriate.





19




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized officer of each party hereto as of the date first above written.







PHONE1, INC.







By:

/s/ DARIO ECHEVERRY

Name:

Dario Echeverry

Title:

Chief Executive Officer







PHONE1GLOBALWIDE, INC.







By:

/s/ DARIO ECHEVERRY

Name:

Dario Echeverry

Title:

Chief Executive Officer







GLOBALTRON COMMUNICATIONS CORPORATION







By:

/s/ DARIO ECHEVERRY

Name:

Dario Echeverry

Title:

Chief Executive Officer







GNB BANK PANAMA S.A.







By:

/s/ CAMILO VERASTEGUI

Name:

Camilo Verastegui

Title:

General Manager


20




--------------------------------------------------------------------------------



Exceptions to Representations, Warranties and Covenants

Under Loan Agreement dated as of February 17, 2003

(the “Loan Agreement”) between Borrower, Global and GCC




The following information qualifies and constitutes exceptions to the
representations, warranties and covenants made by Borrower, Global and GCC under
the Loan Agreement. Terms not otherwise defined herein shall have the respective
meanings assigned to them in the Loan Agreement.




1.

Section 4.2




Borrower has a 51% equity interest in Phone1Smart LLC, a Florida limited
liability company.




2.

Section 4.7




See Schedule 4.6 to the Loan Agreement.




3.

Section 4.14




Office equipment, office furniture, computer equipment and similar tangible
assets are leased and not owned.




4.

Sections 4.15 and 4.16




FireSign lawsuit described in the Global SEC Reports.




5.

Section 6.1




Qualified by Liens disclosed in the Global SEC Reports as of the date hereof.




6.

Section 6.4




Indebtedness existing on the date hereof and disclosed in the Global SEC
Reports.




7.

Section 6.7




Exception for issuance of shares disclosed as being reserved for issuance in
Global SEC Reports filed prior to the date hereof.








21




--------------------------------------------------------------------------------



SCHEDULE 4.6

TO LOAN AGREEMENT DATED AS OF FEBRUARY 17, 2002

BETWEEN PHONE1GLOBALWIDE INC. PHONE1, INC. AND GLOBALTRON COMMUNICATIONS
CORPORATION










A.

Captivad Lawsuit (advertising commissions).




B.

Lawsuits in the ordinary course of business that are not, individually or in the
aggregate, expected to have a material adverse effect on the Borrower, Global
and/or GCC.




C.

Threatened Claims:




•

Jacob Gittman – Employment compensation dispute where Gittman is seeking damages
for alleged breach of terms of employment.




•

CPQD has claimed $200,000 arising out of a Settlement Agreement disclosed in the
Global SEC Reports.




•

Third-party claims arising out of relationship with FireSign Rosen Baker
currently believed to be approximately $40,000.




•

Michael Greenfield – Demand for $250K arising out of alleged participation by
Globaltron principals in stock transaction between Greenfield and Amouyal.


22




--------------------------------------------------------------------------------



SCHEDULE 4.9

TO LOAN AGREEMENT DATED AS OF FEBRUARY 17, 2003

BETWEEN PHONE1GLOBALWIDE INC. PHONE1, INC. AND GLOBALTRON COMMUNICATIONS
CORPORATION










Approximately $450,000 in property taxes has been accrued but remains unpaid to
Miami-Dade County.














23


